DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to amendment received on 05/13/22. Claims 1, 8 and 11 have been amended and claims 13-21 have been newly added. Claims 1-21 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the limitation “a first pair of pressure pad modules that are slidably engaged in the channel along the defined inner circumference of the collar device to position each pressure pad module on the collar device between the two distal ends so as to extends from the inner circumference…” it is unclear what extends from the inner circumference, the pressure pad modules, channel, distal ends, etc.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-7, 9-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2014/0276278) in view of Lee (US 2009/0173340).
 	In regard to claim 1, Smith et al. teaches the following: a system comprising: a collar device (collar: 113) having a partially circumferential body with two distal ends defining an inner circumference there between (collar of Figure 18 having body with circumference between ends), the collar device being sized to be worn around a human neck (paragraphs 0151 0120), the two distal ends further defining an opening of the partially circumferential body there between that is positionable at a laryngeal prominence of the human neck when the collar device is worn (see figure 18 and paragraph 0051, opening is capable of being positionable at a user’s laryngeal, paragraph 0120), and at least one pair of pressure pad modules (pad-type protuberances: 103) on the collar device (113) that are engaged along the defined inner circumference of the collar device between the two distal ends to position the pressure pad modules on the collar device between the two distal ends (paragraph 0102, pads positioned on interior of band at or near the terminal ends), so that each pressure pad module has at least a portion that extends from the inner circumference in a direction to apply an inward pressure on one or more veins in the human neck when the collar device is worn (paragraph 0138, the collar partially encircling the neck and being formed of a resilient spring-like material with compression pads mounted thereto to function like a spring clip to exert pressure against the jugular vein of a user’s neck. This exerted pressure against the jugular vein would be the inward pressure on a vein in the user’s neck).
 	However, Smith et al. fails to teach the pressure pad modules explicitly being slidably attached to the defined inner circumference of the collar device.
 	Lee teaches a device with pads that are slidable along a belt/band to apply the proper pressure to a user’s body at the proper location (paragraph 0063) Further, Lee teaches the pads/modules are slidably attached to a device to apply pressure in two different ways/embodiments. In the first embodiment, Lee teaches wherein the pressure pads/modules are attached to the inner circumference of the strap device by a reversible fastener (sleeve attachment: paragraph 0045 and Figures 2A and 2B). In a second embodiment, Lee teaches the pressure pad modules are attached to the inner circumference of the device via a screw attachment that allows for tightening of the pads sliding inward and outward from the band/belt (paragraph 0063).
 	It would have been obvious before the effective filing date to one having ordinary skill in art to have provided the pressure pad module of Smith with the screw pad attachment or the sleeve attachment as taught by Lee, since the pressure pads of Smith provided on the collar with a screw fastener would provide a collar having a releasable attachment means for the pads/modules allowing the pads/modules to be adjusted (loosen/tighten) against the users skin to create an even greater fit the collar device and provide the desired amount of pressure around the user’s neck as needed (Lee: paragraph 0063). Further, the pads of Smith being attached to the collar device by a sleeve attachment as taught by Lee, provides a collar device that allows the pads to be removably attached to the collar and also to be adjusted along the circumference of the collar to hit at the desired point along a user’s neck as needed (Lee: paragraph 0045).

 	In regard to claim 2, the combined references teach wherein the collar comprises a memory shape material (Smith et al.: paragraph 0042).  

 	In regard to claim 4, the combined references teach wherein each pressure pad module comprises an inwardly-facing protuberance (Smith et al: paragraphs 0093-0094).  

 	In regard to claim 5, the combined references teach wherein the inwardly-facing protuberance has a shape that is adjustable (Smith et al: inflatable protuberances adjust shape as inflated or deflated; paragraphs 0024).  

 	In regard to claim 6, the combined references teach wherein the inward-facing protuberance is inflatable (Smith et al: inflatable protuberances; paragraphs 0024).  

 	In regard to claim 7, the combined references teach wherein the inwardly-facing protuberance comprises a resilient and deformable band (Smith: bladder is resilient and deformable: paragraph 0092).   

 	In regard to claim 9, the combined references teach wherein the pressure pad modules are sized to apply pressure to the internal jugular veins, the external jugular veins, or both (Smith et al: paragraph 0096).   

 	In regard to claim 10, the combined references teach wherein the collar device is adapted to apply an inward pressure on the neck of 10-80 mm Hg (Smith et al.: paragraph 0142 and 0144). 

 	In regard to claim 12, the combined references teach wherein the partially circumferential body is semi-rigid or rigid (Smith: paragraph 0051 details collar is made of rigid or semi-rigid material)

Claims 1-2, 4-12 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2014/0276278) in view of Dingfeld (US 1,481,354).
 	In regard to claim 1, Smith et al. teaches the following: a system comprising: a collar device (collar: 113) having a partially circumferential body with two distal ends defining an inner circumference there between (collar of Figure 18 having body with circumference between ends), the collar device being sized to be worn around a human neck (paragraphs 0151 0120), the two distal ends further defining an opening of the partially circumferential body there between that is positionable at a laryngeal prominence of the human neck when the collar device is worn (see figure 18 and paragraph 0051, opening is capable of being positionable at a user’s laryngeal, paragraph 0120), and at least one pair of pressure pad modules (pad-type protuberances: 103) on the collar device (113) that are engaged along the defined inner circumference of the collar device between the two distal ends to position the pressure pad modules on the collar device between the two distal ends (paragraph 0102, pads positioned on interior of band at or near the terminal ends), so that each pressure pad module has at least a portion that extends from the inner circumference in a direction to apply an inward pressure on one or more veins in the human neck when the collar device is worn (paragraph 0138, the collar partially encircling the neck and being formed of a resilient spring-like material with compression pads mounted thereto to function like a spring clip to exert pressure against the jugular vein of a user’s neck. This exerted pressure against the jugular vein would be the inward pressure on a vein in the user’s neck).
 	However, Smith et al. fails to teach the pressure pad modules explicitly being slidably attached to the defined inner circumference of the collar device.
 	Dingfeld teaches a device with pressure pads/knobs that are laterally slidable along a defined inner circumference of the band to apply pressure to a user’s head/neck at the proper location (page 1, lines 69-73, 80-89 and page 2, lines 18-31).
 	It would have been obvious before the effective filing date to one having ordinary skill in art to have provided the pressure pad module of Smith with the laterally adjustable knobs/pads as taught by Dingfeld, since the pressure pads of Smith provided on the collar band with a screw fastener in channels/slots would provide a collar band having a releasable attachment means for the pads/modules allowing the pads/modules to be laterally adjusted along the collar bands circumference to provide the desired amount of pressure around the user’s neck as needed (Dingfeld: page 1, lines 80-89 and page 2, lines 17-31). 

 	In regard to claim 2, the combined references teach wherein the collar comprises a memory shape material (Smith et al.: paragraph 0042).  

 	In regard to claim 4, the combined references teach wherein each pressure pad module comprises an inwardly-facing protuberance (Smith et al: paragraphs 0093-0094).  

 	In regard to claim 5, the combined references teach wherein the inwardly-facing protuberance has a shape that is adjustable (Smith et al: inflatable protuberances adjust shape as inflated or deflated; paragraphs 0024).  

 	In regard to claim 6, the combined references teach wherein the inward-facing protuberance is inflatable (Smith et al: inflatable protuberances; paragraphs 0024).  

 	In regard to claim 7, the combined references teach wherein the inwardly-facing protuberance comprises a resilient and deformable band (Smith: bladder is resilient and deformable: paragraph 0092).  

 	In regard to claim 8, Dingfeld teaches wherein the pressure pad/knob modules (29, 29) are slidably engaged in a channel (19, 19) disposed in the partially circumferential body and along the inner circumference and the pressure pad modules are held at a desired location along the inner circumference by a fastener (fastener is screw and/or wing nut: page 1, lines 69-89 and page 2, lines 18-31). 
 	 It would have been obvious before the effective filing date to one having ordinary skill in art to have provided the pressure pad module of Smith with the lateral screw/wing nut attachment and channel as taught by Dingfeld, since the pressure pads of Smith provided on the collar with a screw/wing nut fastener and channel would provide a releasable attachment means for the pad that allow the pad to be laterally adjusted along the channel/slot and further allows for removing of the pads/knobs as desired or needed. 

 	In regard to claim 9, the combined references teach wherein the pressure pad modules are sized to apply pressure to the internal jugular veins, the external jugular veins, or both (Smith et al: paragraph 0096).   

 	In regard to claim 10, the combined references teach wherein the collar device is adapted to apply an inward pressure on the neck of 10-80 mm Hg (Smith et al.: paragraph 0142 and 0144).

 	In regard to claim 11, Dingeld teaches wherein each pressure pad/knob module (29, 29) is slidably engaged in a channel (19, 19) on an inner side of the collar device about the inner circumference to position each pressure pad module at a desired location along the inner circumference (page 1, lines 69-89 and page 2, lines 18-31). 
 	 It would have been obvious before the effective filing date to one having ordinary skill in art to have provided the pressure pad module of Smith with the channel as taught by Dingfeld, since the pressure pads of Smith provided on the collar in a channel would provide a releasable attachment means for the pad that allow the pad to be laterally adjusted along the channel/slot to align properly with user’s neck/head as needed (page 1, lines 69-73 and page 2, lines . 
 
 	In regard to claim 12, the combined references teach wherein the partially circumferential body is semi-rigid or rigid (Smith: paragraph 0051 details collar is made of rigid or semi-rigid material)

 	In regard to claim 13, Smith et al. teaches the following: a system comprising: a collar device (collar: 113) having a partially circumferential body with two distal ends defining an inner circumference there between (collar of Figure 18 having body with circumference between ends), the collar device being sized to be worn around a human neck (paragraphs 0151 0120), the two distal ends further defining an opening of the partially circumferential body there between that is positionable at a laryngeal prominence of the human neck when the collar device is worn (see figure 18 and paragraph 0051, opening is capable of being positionable at a user’s laryngeal, paragraph 0120), and at least one pair of pressure pad modules (pad-type protuberances: 103) on the collar device (113) that are engaged along the defined inner circumference of the collar device between the two distal ends to position the pressure pad modules on the collar device between the two distal ends (paragraph 0102, pads positioned on interior of band at or near the terminal ends), so that each pressure pad module has at least a portion that extends from the inner circumference in a direction to apply an inward pressure on one or more veins in the human neck when the collar device is worn (paragraph 0138, the collar partially encircling the neck and being formed of a resilient spring-like material with compression pads mounted thereto to function like a spring clip to exert pressure against the jugular vein of a user’s neck. This exerted pressure against the jugular vein would be the inward pressure on a vein in the user’s neck).
 	However, Smith et al. fails to teach a channel disposed about the inner circumference and the pressure pad modules being slidably engaged in the channel along the defined inner circumference of the collar device to position each pressure pad module on the collar device between the two distal ends.
 	Dingfeld teaches a band device with a channel disposed about the inner circumference (see channel/slot 20, 20); wherein the first pair of pressure pads/knobs (29, 29) are slidably engageable in the channel along the defined inner circumference of the band to apply pressure to a user’s head/neck at the proper location and to position each pressure pad module on the collar device between the two distal ends (page 1, lines 69-73, 80-89 and page 2, lines 18-31, each pad/knob 29, 29 create the pair that can be removably attached to one of the channels 19 or 19 as desired so that the pair of pads/knobs 29, 29 are laterally slidably in the one channel and positioned along the band between the two distal ends). 
 	It would have been obvious before the effective filing date to one having ordinary skill in art to have provided the pressure pad modules of Smith with the laterally adjustable removable knobs/pads engaged in a channel as taught by Dingfeld, since the pressure pads of Smith attached on the collar band with a screw fastener and being releasably engaged in one of the channels would provide a collar band having a releasable attachment means for the pads/modules allowing the pads/modules to not only be laterally adjusted along the collar band within one of the channels but also to be interchanged from one channel to the other as desired creating a device that provides the desired amount of pressure around the user’s neck as needed (Dingfeld: page 1, lines 80-89 and page 2, lines 17-31). 

 	In regard to claim 14, the combined references teach wherein each pressure pad module comprises an inwardly-facing protuberance (Smith et al: paragraphs 0093-0094).  

 	In regard to claim 15, the combined references teach wherein the inwardly-facing protuberance has a shape that is adjustable (Smith et al: inflatable protuberances adjust shape as inflated or deflated; paragraphs 0024).  

 	In regard to claim 16, the combined references teach wherein the inward-facing protuberance is inflatable (Smith et al: inflatable protuberances; paragraphs 0024).  

 	In regard to claim 17, the combined references teach wherein the pressure pad modules are sized to apply pressure to the internal jugular veins, the external jugular veins, or both (Smith et al: paragraph 0096).   

 	In regard to claim 18, the combined references teach wherein the collar device is adapted to apply an inward pressure on the neck of 10-80 mm Hg (Smith et al.: paragraph 0142 and 0144). 

 	In regard to claim 19, the combined references teach wherein the partially circumferential body is semi-rigid or rigid (Smith: paragraph 0051 details collar is made of rigid or semi-rigid material).

 	In regard to claim 20, the combined references teach wherein the first par of pressure pad modules are removably attached in the channel (Dingfeld: teaches the pads/knobs being removably attached due to the nut and screw or nut and wing nut attachment: page 1, lines 74-80 and page 2, lines 17-31).
 	It would have been obvious before the effective filing date to one having ordinary skill in art to have provided the pressure pad module of Smith with the laterally adjustable removable knobs/pads as taught by Dingfeld, since the pressure pads of Smith provided on the collar band with a removable screw fastener in channels/slots would provide a collar band having a releasable attachment means for the pads/modules allowing the pads/modules to not only be laterally adjusted along the collar bands circumference to provide the desired amount of pressure around the user’s neck as needed but also allow for removable as desired  (Dingfeld: page 1, lines 80-89 and page 2, lines 17-31). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2014/0276278) and Lee (US 2009/0173340) in view of Duelo Riu (US 2010/0042138).
 	Smith, Lee, and Duelo Riu fail to teach the system comprising two or more pairs of pressure pad modules.
 	In regard to claim 3, Duelo Riu teaches wherein the system comprises two or more pairs of pressure pad modules (Duelo Riu: teaches removable and changeable pads 17, 17’: paragraph 0029 and claim 11).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the pressure device of Smith and Lee with the changeable pads as taught by Duelo Riu, since the pressure device of Smith and Lee provided with the changeable pads would provide a device with removable pads that can be changed out as desired and based upon need (paragraph 0010 of Duelo Riu).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2014/0276278) and Dingfeld (US 1,481,354) in view of Duelo Riu (US 2010/0042138).
 	Smith, Dingfeld, and Duelo Riu fail to teach the system comprising two or more pairs of pressure pad modules.
 	In regard to claim 3, Duelo Riu teaches wherein the system comprises two or more pairs of pressure pad modules (Duelo Riu: teaches removable and changeable pads 17, 17’: paragraph 0029 and claim 11).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the pressure device of Smith and Dingfeld with the changeable pads as taught by Duelo Riu, since the pressure device of Smith and Dingfeld provided with the changeable pads would provide a device with removable pads that can be changed out as desired and based upon need (paragraph 0010 of Duelo Riu).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2014/0276278) and Dingfeld (US 1,481,354) in view of Duelo Riu (US 2010/0042138).
 	Smith, Dingfeld, and Duelo Riu fail to teach the system comprising two or more pairs of pressure pad modules.
 	In regard to claim 21, Duelo Riu teaches wherein the system comprises a second set of pressure pad modules (Duelo Riu: teaches multiple removable and changeable pads 17, 17’: paragraph 0029 and claim 11).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the pressure device of Smith and Dingfeld with the changeable pads as taught by Duelo Riu, since the pressure device of Smith and Dingfeld provided with the changeable pads would provide a device with removable pads that can be changed out as desired and based upon need (paragraph 0010 of Duelo Riu).

Response to Arguments
Applicant's arguments filed 05/13/22 have been fully considered but they are not persuasive. 
 	Applicant remarks that the prior art to Lee is non analogous to not only Smith but Applicant’s invention and there is no motivation to combine Smith in view of Lee.
 	In KSR, the Supreme Court indicated that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." KSR Int'l v. Teleflex Inc., 127 S. Ct. 1727, 1740 (2007). Smith teaches a collar band with attached pads/modules to provide pressure to points along a user’s neck for therapeutic purposes. Lee teaches a belt/band with pads/modules to provide pressure points to a user’s body for therapeutic purposes. Here, we are taking the well-known collar device with pressure pads/modules of Smith and attaching the pads/modules based upon the well-known attachment means of pads/modules to bands as taught by Lee. Applicant’s invention, Smith, and Lee are all in the same field of endeavor teaching medical garment bands worn on a user’s body with pressure pads/modules. It would have been obvious before the effective filing date to one having ordinary skill in art to have provided the pressure pad module of Smith with the screw pad attachment as taught by Lee, since the pressure pads of Smith attached on the collar with a screw fastener would provide a collar having a releasable attachment means of the pads/modules allowing the pads/modules to be adjusted (loosen/tighten) against the users skin to create an even greater fit of the collar device and provide the desired amount of pressure around the user’s neck/body as needed (Lee: paragraph 0063). Further, it would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the pads of Smith attached to the collar device by a sleeve attachment as taught by Lee, since the pads of Smith attached by a sleeve attachment provides a collar device that allows the pads to be removably attached to the collar and also to be adjusted along the circumference of the collar to hit at the desired point along a user’s body as needed (Lee: paragraph 0045).

 	Applicant remarks that Smith fails to teach or suggest pads that are slidably engaged so as to be adjusted without altering the defined inner circumference as claimed.
 	It is noted that none of the pending claims require the pads being slidably engaged so as to be adjusted without altering the defined inner circumference of the collar, therefore this argument is moot.

 	Applicant remarks that Smith in view of Lee fail to teach the amended limitations of claims 8, 11 and newly added claims 13-21. 
 	Claims 8, 11 and 13-21 have been rejected using a different prior art combination as detailed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732